DETAILED ACTION
Withdrawal of Finality of Last Office Action
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Disposition of Claims
Claims 1, 4-6, 10-11, 13, 15-16, 18, 21-22, 24, 27, and 30-34 were pending, and will be examined on their merits.  Claims 1, 4-6, 10-11, 13, 15-16, and 31-33 had previously been indicated as allowed.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 10-11, 13, and 15-16 (in full) and 18, 21-22, 24, and 27 (in part) and species of gp350 in the reply filed on 03/08/2021 is acknowledged and was made final in the previous Office action.
In light of the Examiner’s amendments infra, claims 1, 4-6, 10-11, 13, 15-16, 18, 21-22, 24, 27, and 30-34 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 02/08/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 02/08/2021 is withdrawn. In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200055924A1, Published 02/20/2020.  Amendments to the specification presented on 06/24/2021 are acknowledged and entered.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Response to Arguments
Applicant's arguments filed 10/14/2021 regarding the previous Office action dated 07/14/2021 have been fully considered.  In light of the amendments to the claims and the Examiner’s amendments infra, all outstanding objections and/or rejections have been withdrawn.


Applicant-Initiated Interview
On 01/10/2022, the Applicant’s representative contacted the Examiner to propose claim amendments that would result in the allowance of the application.  These amendments were accepted and are presented below.  


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 18 and dependent claims 21-22, 24, 27, 30 and 34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.



Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 18, 21-22, 24, and 27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of the amendments to the claims. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lara Dueppen on 01/11/2022.

The application has been amended as follows: 
IN THE CLAIMS:
Please replace claim 18 with the following completely rewritten claim:

18.  A method comprising administering to a subject in need a therapeutically effective amount of:
(i)         an antibody or an immunogenic fragment thereof comprising a VH region comprising CDR1 having an amino acid sequence selected from the group consisting of SEQ ID NOs: 4-19, CDR2 having an amino acid sequence selected from the group consisting of SEQ ID NOs: 20-35, and CDR3 having an amino acid sequence selected from the group consisting of SEQ ID NOs: 36-51; or
(ii)        an antibody-small molecule conjugate comprising the antibody of (i) or an immunogenic fragment thereof, and a small molecule having an anti-proliferative activity against EBV-transformed cells, wherein the small molecule is conjugated to the antibody. 

Please replace claim 30 with the following completely rewritten claim:

30.       The method of claim 18, wherein the antibody or the immunogenic fragment thereof further comprises a VL region comprising CDR1 having an amino acid sequence selected from the group consisting of SEQ ID NOs: 52-67, CDR2 having an amino acid sequence selected from the group consisting of SEQ ID NOs: 68-83, and CDR3 having an amino acid sequence selected from the group consisting of SEQ ID NOs: 84-99.



Allowable Subject Matter
Claims 1, 4-6, 10-11, 13, 15-16, 18, 21-22, 24, 27, and 30-34 are allowed.
The following is an examiner’s statement of reasons for allowance: in light of the amendments to the claims overcoming the outstanding rejections, the sequences claimed in the CDRs of the claimed antibodies appear to be novel and nonobvious over the prior art, especially in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1, 4-6, 10-11, 13, 15-16, 18, 21-22, 24, 27, and 30-34 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648